UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6167


FELIPE TRUJILLO,

                Petitioner - Appellant,

          v.

JOHN PATE, Warden, Allendale Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:14-cv-00361-TMC)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Felipe Trujillo, Appellant Pro Se. Donald John Zelenka, Senior
Assistant   Attorney  General,   Melody  Jane   Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Felipe Trujillo seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition. *                         The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.     § 636(b)(1)(B)        (2012).       The   magistrate      judge

recommended    that     relief      be   denied   and   advised   Trujillo       that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                        Wright v.

Collins,    766 F.2d 841,    845-46    (4th     Cir.   1985);    see    also

Thomas v.     Arn,    474 U.S. 140    (1985).       Trujillo      has    waived

appellate   review      by   failing      to   timely   file   objections       after

receiving proper notice.            Accordingly, we deny Trujillo’s motion

for a certificate of appealability and dismiss the appeal.




     *
       To the extent that Trujillo also seeks to appeal the
district court’s denial of his Fed. R. Civ. P. 59(e) motion, we
lack jurisdiction to consider that order because he did not file
a notice of appeal until after the appeal period expired.    See
Fed. R. App. P. 4(a)(1)(A), (a)(4)(B)(ii); Bowles v. Russell,
551 U.S. 205, 214 (2007).



                                           2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3